Citation Nr: 0211070	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of the Cleveland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Service connection for low back and neck disorders was 
denied in a March 1990 Board decision.

2.  Evidence submitted since the March 1990 decision does not 
bear directly or substantially upon the issues at hand and is 
duplicative or cumulative in nature.


CONCLUSION OF LAW

The March 1990 Board decision denying service connection for 
low back and neck disorders is final.  New and material 
evidence sufficient to reopen the claims has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001).  Regulations pursuant to 
the VCAA have been promulgated.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) ( to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1999 rating 
determination, the January 2000 Statement of the Case (SOC), 
and the August 2000 and December 2001 Supplemental SOCs 
(SSOC) informed the appellant of the information and evidence 
needed to substantiate this claim.  More specifically, an 
SSOC sent him in October 2001 (although erroneously dated 
"08/17/20") advised him of the new law and explained again 
the reasons for the denial of reopening the claim and advised 
him of the evidence needed.  These documents also advised him 
of the evidence that had been procured and considered by the 
RO.  As such, VA's notification requirements have been 
complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in the SOC and SSOCs of the 
evidence that had been obtained.  Furthermore, the veteran 
appeared at a personal hearing before the undersigned Board 
Member in May 2002 at which time he testified that his 
doctors would not give him statements concerning any 
relationship between his back and neck conditions and his 
service-connected left hip stress fracture residuals.  He 
offered to obtain a statement from his chiropractor, and it 
is clear that the veteran understood that he was to provide 
the statement from his chiropractor and that the the record 
would be kept open for sixty days for the submission by him 
of additional evidence in support of his claim.  No 
additional evidence has been submitted since the May 2002 
hearing.  VA had obtained all available evidence it has a 
duty to obtain and the veteran was aware that he was to 
submit the relevant doctor's statement.  There is no specific 
evidence for the VA to obtain or to advise the veteran to 
provide.  VA has met all its VCAA duties.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As to the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection, 
the Board notes that new regulations have recently been 
placed into effect.  These regulations apply to a claim filed 
subsequent to August 29, 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).  As these claims were received prior to 
this time, they are governed by the laws and regulations 
addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In March 1990, the Board denied service connection for low 
back and neck disorders.  Evidence available to the Board at 
the time of its previous denial included the veteran's 
service medical records; a May 1987 report from the veteran's 
private chiropractor noting that the veteran had been under 
his care since April 1987 for lumbar intervertebral disc 
syndrome; a June 1987 VA examination report noting chronic 
lumbar strain of questionable etiology, with an addendum that 
the rotation of the pelvis described as back pain might be a 
pelvic shift from paraspinal spasm; the results of an August 
1987 VA examination, wherein a diagnosis of acute and chronic 
lumbosacral strain was rendered; the results of a June 1988 
MRI which showed a moderate central disc bulge at the L4-5 
level associated with moderate imprint on the anterior aspect 
of the adjacent thecal sac; and the results of a January 1989 
VA examination, wherein diagnoses of degenerative disc 
disease of the cervical spine and herniation of the nucleus 
pulposus (lumbar) were rendered.  

In its March 1990 decision, the Board noted that the veteran 
was seen with a complaint of right heel pain in January 1984 
after a seven mile road march.  Later in January 1984, he was 
seen with a complaint of right ankle pain.  The veteran was 
eventually diagnosed as having bilateral Achilles tendonitis.  
Subsequently, the veteran was diagnosed with left leg muscle 
strain.  The Board noted that during the remainder of the 
veteran's service, there were no complaints or manifestations 
of a low back or neck disorder.  

The Board observed that on VA examination in October 1984 the 
veteran walked noticeably favoring the left leg and that in 
June 1987, he submitted documentation for treatment of his 
spine by his chiropractor.  The Board further noted that the 
veteran was seen at the VA in 1987 with complaints of back 
pain, with an x-ray taken in June 1987 showing no acute 
findings.  The Board observed that later in June 1987 the 
veteran was referred to a consultant with the chief complaint 
of low back pain with radiation down the right lower 
extremity.  The veteran reported that after his left hip 
fracture healed, he started developing low back pain which 
radiated down the left leg for a while and was now going down 
the right lower extremity.  The examiner believed that the 
symptoms reported described a shift of the pelvis at one 
time.  

The Board observed that following examination, the impression 
was a chronic lumbar strain of questionable etiology.  A limp 
was described particularly following the stress fracture of 
the hip.  The examiner was noted to be suspicious that the 
back problem was related.  He stated that it was unusual for 
a young individual to develop back pain without injury and 
that most simple back sprains in the young resolved.  

The Board further noted that at the time of his August 1987 
VA examination, the veteran complained of continuous pain in 
the left hip.  He also noted continuous back pain but did not 
recall an injury to the back.  Following examination, 
diagnoses of symptomatic residuals of a stress fracture of 
the left hip and acute and chronic lumbosacral strain were 
rendered.  The Board further noted that at the time of the 
veteran's September 1988 hearing, he reported first noticing 
back problems in June or July 1986 and that he had been 
advised by a VA physician that it was related to his hip.  
The veteran stated that he walked with a severe limp and that 
he had been diagnosed as having a disc problem in his lower 
back.  The Board further noted the results of the June 1988 
MRI which revealed moderate central disc bulge at the L4-5 
level associated with moderate imprint upon the anterior 
aspect of the adjacent thecal sac.  

The Board further noted the findings made at the time of the 
January 1989 VA examination, when the veteran reported pain 
in the low back and neck with no particular injury.  The 
veteran walked with a normal gait and without a limp.  X-rays 
for the lumbosacral spine were normal except for 
straightening of the normal lordosis.  X-rays of the cervical 
spine showed straightening of the normal lordosis and were 
otherwise within normal limits.  

In the discussion portion of the decision, the Board found 
that the medical records did not establish the onset of a 
chronic low back disorder or a neck disorder during service 
and noted that this was not contended.  

The Board observed that the veteran contended that he had 
developed low back and neck disorders as secondary to his 
service-connected residuals of a stress fracture of the left 
hip.  The Board noted that it had closely examined the post 
service records.  It indicated that although it was reported 
that the veteran walked with a limp on the October 1984 
examination, the recent examination revealed a normal gait 
and no limp.  The Board stated that it was aware that the 
postservice records disclosed that the veteran developed 
degenerative disc disease of the cervical spine and 
herniation of the nucleus pulposus of the lumbar spine.  The 
Board noted that it could find no etiological relationship 
between the service-connected left hip disorder and the 
disorders involving the cervical and lumbar spine.  

The Board found that a chronic low back disorder or neck 
disorder did not have its onset during service.  It further 
found that the veteran's low back and neck disorders, which 
developed postservice, were not etiologically related to his 
service-connected residuals of a stress fracture of the left 
hip.  The Board concluded that any low back or neck disorder 
now present was not incurred in or aggravated by peacetime 
service nor was it proximately due to or the result of a 
service-connected disability.  

Evidence received subsequent to the March 1990 decision 
includes treatment records from Dr. G. revealing that the 
veteran was seen with complaints of back and neck pain in 
from 1988 to 1994.  In 1988 he reported that back pain began 
after he started working for the post office.  The veteran 
had a laminectomy, hemifacetectomy, and diskectomy with 
lateral recess decompression and central decompression 
performed in November 1990.  

Also of record are the results of a December 1994 VA 
examination, wherein the veteran was noted to have had lumbar 
surgery in 1990 and 1994.  A diagnosis of status post fusion 
of the lumbar spine for disc disease was rendered at that 
time.  

A March 1995 VA x-ray revealed loss of physiological 
lordosis.  A September 1995 x-ray of the cervical spine was 
noted to be normal.  

In an October 1995 VA outpatient treatment record, the 
veteran was noted to have headaches since injuring his back 
while pushing a cart in February 1987.

At the time of a February 1996 VA examination, the veteran 
was diagnosed as having residuals of a stress fracture of the 
left hip and status postoperative fusion of the lumbar spine.  

At the time of an October 1997 VA examination the veteran 
reported that he was a mail handler and that his duties 
included sorting heavy packages.  The veteran stated that he 
was pushing a large cart and that he began to have lower back 
pain and was diagnosed as having a herniated disk.  He noted 
that he underwent a laminectomy in 1987 and that he had had 
two subsequent surgeries.  A diagnosis of lumbosacral 
herniation, L4/5, status post laminectomy and fusion with 
decreased range of motion, decreased sensation, and slightly 
decreased motor strength of the lower extremities was 
rendered.  

In September 1999, the veteran forwarded copies of treatment 
records from several physicians, including a duplicate copy 
of the May 1987 report available at the time of the previous 
determination.  Also included was a July 1996 x-ray report 
showing right-sided cervical listing accompanied by a lateral 
head tilt, mild C5/6 discogenic spondylosis, and cervical 
arcual kyphosis accompanied by altered spinal biomechanics as 
well as the results of April 1999 x-rays performed on the 
lumbar spine revealing abnormal findings at the L3-4 level, 
L4-5 level, and L5-S1 level.  

Also of record is a June 1999 private treatment report, 
wherein the veteran was noted to have discogenic pain at L3-4 
and L5-S1.  The veteran  reported that he had been dismissed 
from the Army for a stress fracture of his left hip.  

VA treatment records from 1995 to 1997 and from 1999 to 2001 
have been obtained.  Records obtained from the Cincinnati 
VAMC demonstrate that in a June 1999 treatment record, the 
veteran was noted to have been seen with complaints of a 
stiff neck, headaches, and sore shoulders in May 1999.  A 
diagnosis of myofascial neck and shoulder pain had been 
rendered at that time.  

In March 2000, the veteran had a fusion of the lumbar spine 
performed.  

Additional treatment records received from the Chillicothe VA 
outpatient facility note continuing treatment for, and 
problems with, the veteran's neck and back.  

In May 2002, the veteran appeared before the undersigned 
Board Member.  At the time of the hearing, the veteran 
indicated that he would be submitting a statement from his 
chiropractor.  The veteran testified that he had been told by 
a VA physician that it was possible that his hips might have 
rotated because of the stress fracture.  He then noted that 
he had been told that it was possible that as a result of his 
hips being out of line that he could have ruptured a disc 
when lifting heavy objects at the post office.  He stated 
that he had spoken to several doctors but that none of them 
were willing to put anything in writing.  He indicated that 
he would try to submit something showing a relationship.  The 
record was kept open for sixty days.  To date, nothing has 
been submitted.  

The veteran seeks to reopen his claims of service connection 
for low back and neck disorders.  

In order to reopen a finally denied claim, there must be new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The appellant has not presented evidence which is new and 
material to warrant the reopening of his claims of service 
connection for a low back and neck disorder.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board denied service connection for 
neck and back disorders as not being shown inservice, there 
being no nexus to service, and there being no etiological 
relationship to the veteran's service-connected left hip 
stress fracture.  What was lacking was a competent medical 
opinion that indicated that any current low back or neck 
disorder was the result of an inservice injury or that the 
veteran's neck and back disorders were related to his 
service-connected left hip stress fracture.  

The treatment records from Dr. G., while demonstrating 
treatment for neck and back disorders are essentially 
cumulative of information known at the time of the previous 
denial.  The veteran had previously been diagnosed with 
degenerative disc disease of the lumbar and cervical spine.  
Likewise, the December 1994, February 1996, and October 1997 
VA examinations, containing diagnoses of status post fusion 
of the lumbar spine for disc disease, status postoperative 
fusion of the lumbar spine, and lumbosacral herniation, L4/5, 
status post laminectomy and fusion with decreased range of 
motion, decreased sensation, and slightly decreased motor 
strength of the lower extremities, are also essentially 
cumulative of information known at the time of the previous 
denial.  

The treatment records submitted by the veteran in September 
1999, while new, except for the May 1987 report which is a 
duplicate copy of information available at the time of the 
previous denial, provide evidence of only current cervical 
and lumbar spine disorders.  Similarly, the VA outpatient 
treatment records received in conjunction with the veteran's 
claim from both the Cincinnati and Chillicothe VA facilities 
contain only records of current diagnoses and treatment.  As 
the above evidence fails to provide a link between the 
veteran's currently diagnosed neck and low back disorders and 
service or his service-connected left hip fracture, it is not 
new and material.

The testimony of the veteran at the time of his May 2002 
hearing is also essentially cumulative of information known 
at the time of the previous Board denial.  Moreover, the 
testimony of the veteran about his current treatment does not 
provide a basis to reopen the previous denial as it only 
shows that the veteran currently has low back and neck 
disorders.  While the veteran indicated that he had been told 
by a VA physician that his hips may have rotated as a result 
of the stress fracture and that this may have caused him to 
herniate his disc when lifting heavy objects at work, he 
noted that there were no physicians willing to state this in 
writing.  Furthermore, while the veteran reported that he had 
a private chiropractor who would possibly be willing to state 
this, he noted that he would submit this evidence when he 
received it.  As noted previously, the record was kept open 
for sixty days with nothing being submitted to date.  

In sum, there has been no evidence submitted since the prior 
final Board decision that is new and material to warrant the 
reopening of the claims of entitlement to service connection 
for neck and low back disorders.  






	(CONTINUED ON NEXT PAGE)




ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
neck disorder, the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

